

TRINET GROUP, INC.
RESTRICTED STOCK GRANT NOTICE
(2009 EQUITY INCENTIVE PLAN)
TriNet Group, Inc. (the “Company”), pursuant to its 2009 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a time-based Restricted Stock Award
for the number of shares of the Company’s Common Stock set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
herein and in the Plan and the Restricted Stock Award Agreement, both of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not otherwise defined herein will have the meanings set forth in the Plan or the
Restricted Stock Award Agreement. In the event of any conflict between the terms
in the Award and the Plan, the terms of the Plan will control.
Participant:
 
Award Number:
 
Date of Grant:
 
Number of Shares Subject to Award:
 



Vesting Schedule:


Notwithstanding the foregoing, vesting will terminate upon the Participant’s
termination of Continuous Service.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Grant Notice, the Restricted
Stock Award Agreement and the Plan. Participant further acknowledges that, as of
the Date of Grant, this Restricted Stock Grant Notice, the Restricted Stock
Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding this Award and supersede all prior oral
and written agreements, promises and/or representations on that subject with the
exception of (i) equity awards previously granted and delivered to Participant,
(ii) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law or listing standards applicable to the
Company, and (iii) any written employment or severance arrangement that would
provide for vesting acceleration of the Award upon the terms and conditions set
forth therein.
By accepting the Award, Participant acknowledges having received and read the
Restricted Stock Grant Notice, the Restricted Stock Award Agreement and the Plan
and agrees to all of the terms and conditions set forth in these documents.
Furthermore, by accepting the Award, Participant consents to receive such
documents by electronic delivery and to


1



--------------------------------------------------------------------------------




participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.




















































































2





--------------------------------------------------------------------------------




TRINET GROUP, INC.
RESTRICTED STOCK AWARD AGREEMENT
(2009 EQUITY INCENTIVE PLAN)
Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) and this
Restricted Stock Award Agreement (the “Agreement”) and in consideration of your
services, TriNet Group, Inc. (the “Company”) has awarded you a Restricted Stock
Award (the “Award”) under its 2009 Equity Incentive Plan (the “Plan”). The Award
is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. Defined terms not explicitly defined in this Agreement
will have the same meanings given to them in the Plan or the Grant Notice. In
the event of any conflict between the terms in this Agreement and the Plan, the
terms of the Plan will control. The details of the Award, in addition to those
set forth in the Grant Notice and the Plan, are as follows.
1.Grant of the Award. The Award represents the issuance of the number of
restricted shares of the Company’s Common Stock (the “Restricted Shares”) as
indicated in the Grant Notice upon the satisfaction of the terms set forth in
this Agreement. Except as otherwise provided herein, you will not be required to
make any payment to the Company with respect to your receipt of the Award, or
the vesting of the Restricted Shares.
2.Vesting. Subject to the limitations contained herein, the Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that, vesting will cease upon the termination of your Continuous
Service. Except as otherwise set forth in the Grant Notice, upon such
termination of your Continuous Service, the Restricted Shares credited to the
Account that were not vested on the date of such termination will be forfeited
at no cost to the Company and you will have no further right, title or interest
in or to such underlying Restricted Shares of Common Stock.
3.Number of Shares.
(a)    The number of Restricted Shares subject to the Award may be adjusted from
time to time for Capitalization Adjustments, as provided in the Plan.
(b)    Any shares, cash or other property that become subject to the Award
pursuant to this Section ‎3 and Section ‎6, if any, will be subject, in a manner
determined by the Board, to the same forfeiture restrictions, and restrictions
on transferability as applicable to the other Restricted Shares covered by the
Award.
(c)    Notwithstanding the provisions of this Section ‎3, no fractional shares
or rights for fractional shares of Common Stock will be created pursuant to this
Section ‎3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section ‎3.
4.Section 83(b) Election. You may make an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to the Restricted
Shares, which would cause you to recognize income for U.S. federal income tax
purposes in an amount


3





--------------------------------------------------------------------------------




equal to the excess, if any, of the Fair Market Value of the Restricted Shares,
determined as of the date of grant of such Restricted Shares, over the amount,
if any, that you paid for the Restricted Shares, which excess will be subject to
U.S. federal income tax. You acknowledge that (i) you are solely responsible for
the decision whether or not to make a Section 83(b) election, and the Company is
not making any recommendation with respect thereto, (ii) it is your sole
responsibility to timely file the Section 83(b) election with the Internal
Revenue Service and the Company within 30 days after the Date of Grant, if you
decide to make such an election and (iii) if you do not make a valid and timely
Section 83(b) election, you will be required to recognize ordinary income at the
time that the Restricted Shares vest.
5.Transfer Restrictions.
(a)    General. Unless and until the Restricted Shares become vested in
accordance with this Agreement, you may not transfer, pledge, sell or otherwise
dispose of this Award or the shares issuable in respect of the Award, except as
expressly provided in this Section ‎6. For example, you may not use Restricted
Shares that may be issued to you in respect of the Award as security for a loan.
The restrictions on transfer set forth herein will lapse to the extent of the
vesting of the Restricted Shares.
(b)    Death. The Award is transferable by will and by the laws of descent and
distribution. In addition, upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive the Restricted Shares or other consideration pursuant to
this Agreement at the time of your death. In the absence of such a designation,
your executor or administrator of your estate will be entitled to receive, on
behalf of your estate, such Common Stock or other consideration.
(c)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer the Award to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Award is held in the trust, provided
that, you and the trustee enter into transfer and other agreements required by
the Company.
(d)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer the Award or your right to receive the Restricted Shares or other
consideration thereunder, pursuant to a domestic relations order that contains
the information required by the Company to effectuate the transfer. You are
encouraged to discuss the proposed terms of any division of this Award with the
Company prior to finalizing the domestic relations order to help ensure the
required information is contained within the domestic relations order.
6.Dividends. You will be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares to be issued


4





--------------------------------------------------------------------------------




in respect of the Restricted Shares covered by your Award, which cash payments
shall be subject to the same forfeiture restrictions as apply to the Restricted
Shares and shall be paid at the same time that the corresponding shares vest in
respect of your Restricted Shares. If any dividends or distributions are paid in
shares, then you will automatically be granted a corresponding number of
additional Restricted Shares subject to the Award, which shall be subject to the
same forfeiture restrictions and restrictions on transferability, and same
timing requirements for issuance of shares, as apply to the original Restricted
Shares subject to the Award.
7.Restrictive Legends. The Restricted Shares issued under the Award will be
endorsed with appropriate legends as determined by the Company.
8.Award Not an Employment or Service Contract.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Agreement (including, but not limited to, the vesting of the
Award pursuant to Section ‎2), the Plan or any covenant of good faith and fair
dealing that may be found implicit in this Agreement or the Plan will: %3.
confer upon you any right to continue in the employ of, or affiliation with, the
Company or an Affiliate; %3. constitute any promise or commitment by the Company
or an Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; %3. confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or %3. deprive the Company or an Affiliate of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to Section ‎2 and the schedule set forth
in the Grant Notice is earned only by continuing as an employee, director or
consultant at the will of the Company or an Affiliate (not through the act of
being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Affiliates at any time or from time to time, as
it deems appropriate (a “Reorganization”). You further acknowledge and agree
that such a Reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in the Grant Notice or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant with the Company or an Affiliate for the term of this
Agreement, for any period, or at all, and will not interfere in any way with
your right or the right of the Company or an


5





--------------------------------------------------------------------------------




Affiliate to terminate your Continuous Service at any time, with or without
cause and with or without notice.
9.Responsibility for Taxes.
(a)    You acknowledge that, regardless of any action taken by the Company, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
in its discretion to be an appropriate charge to you even if legally applicable
to the Company (“Tax-Related Items”) is and remains your responsibility and may
exceed the amount actually withheld by the Company.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or the
employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company or its agent to satisfy their withholding obligations with regard to all
Tax-Related Items, if any, by any of the following means or by a combination of
such means: %3. withholding from any compensation otherwise payable to you by
the Company or the employer; %3. causing you to tender a cash payment; %3.
entering on your behalf (pursuant to this authorization without further consent)
into a “same day sale” commitment with a broker dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the Restricted Shares to be delivered
under the Award to satisfy the Tax-Related Items and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Tax-Related
Items directly to the Company and/or its Affiliates; or %3. permitting you to
surrender a number of Restricted Shares issued to you in connection with the
Award with a Fair Market Value (measured as of the date Restricted Shares are
issued pursuant to Section ‎7) equal to the amount of such Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by surrendering Restricted Shares, for tax
purposes, the full number of Restricted Shares subject to the vested portion of
the Award will be taxable to you, notwithstanding that a number of the
Restricted Shares were surrendered solely for the purpose of paying the
Tax-Related Items.
(c)    Finally, you agree to pay to the Company or the employer any amount of
Tax-Related Items that the Company or the employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may cancel the
Restricted Shares or refuse to deliver the proceeds of the sale of Restricted
Shares if you fail to comply with your obligations in connection with the Tax-
Related Items.


6





--------------------------------------------------------------------------------




10.No Obligation To Minimize Taxes. You acknowledge that the Company is not
making representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant or vesting of the Award, the subsequent sale of shares of
Common Stock, and the receipt of any dividends. Further, you acknowledge that
the Company does not have any duty or obligation to minimize your liability for
Tax-Related Items arising from the Award and will not be liable to you for any
Tax-Related Items arising in connection with the Award.
11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the Tax-Related Items arising in
connection with the Award and by accepting the Award, you have agreed that you
have done so or knowingly and voluntarily declined to do so.
12.Unsecured Obligation. Any cash or other property that becomes subject to the
Award pursuant to Section 6 is unfunded, and as a holder of a vested Award, you
will be considered an unsecured creditor of the Company with respect to the
Company’s obligation, if any, to deliver pursuant to this Agreement. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
13.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
14.Notices. Any notices provided for in the Grant Notice, this Agreement or the
Plan will be given in writing and will be deemed effectively given upon receipt
or, in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company. Notwithstanding the foregoing, the Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
15.Governing Plan Document. The Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of the Award and those of the Plan,
the provisions of the Plan will control. In


7





--------------------------------------------------------------------------------




addition, any compensation paid or Restricted Shares that vest under this Award
are subject to recoupment in accordance with The Dodd–Frank Wall Street Reform
and Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a “resignation for good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.
16.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
17.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
18.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that, any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
19.Compliance With Section 409A of the Code. Any cash dividends to which you
become entitled in respect of the Restricted Shares under Section 6 are intended
to comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A- 1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the payment of any cash


8





--------------------------------------------------------------------------------




dividends that would otherwise be made upon the date of the separation from
service or within the first six months thereafter will not be made on the
originally scheduled date(s) and will instead be paid in a lump sum on the date
that is six months and one day after the date of the separation from service,
but if and only if such delay is necessary to avoid the imposition of taxation
on you in respect of the shares under Section 409A of the Code. Each entitlement
to cash dividends in respect of the Restricted Shares is intended to constitute
a “separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).
20.Miscellaneous.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Agreement will be deemed to be signed by you upon the signing by you of the
Restricted Stock Grant Notice to which it is attached.
















9



